Citation Nr: 1550711	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  13-26 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a sleep disability, including obstructive sleep apnea, to include as secondary to sinusitis.

6.  Entitlement to service connection for an acquired psychiatric disorder.

7.  Entitlement to an initial compensable rating for headaches.

8.  Entitlement to an initial compensable rating for left foot fasciitis and capsulitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of August 2010, April 2013, November 2013, and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The Veteran has filed timely notices of disagreement with respect to an April 2013 rating decision which granted service connection for headaches and assigned a noncompensable evaluation; a November 2013 rating decision which granted service connection for left foot fasciitis and capsulitis and assigned a noncompensable rating; and an October 2014 rating decision which denied entitlement to service connection for an acquired psychiatric disorder.  Thus, those issues are currently before the Board and have been listed on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).  



Certain issues, including the claim for service connection for depression and anxiety, have been recharacterized to comport with the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded VA examinations of his left hip, right foot, right ankle, low back and sleep disabilities in January 2011 and August 2015; however, none of the examination reports are adequate for purposes of deciding the claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Remand is required so that the Veteran may be afforded new examinations.  Id.  

In March 2015, the Veteran submitted evidence purporting to link chronic sinusitis with the development of sleep apnea.  As service connection for sinusitis has been established, the Veteran must be notified of the evidence needed to substantiate a claim for service connection on a secondary basis.  

An internal memorandum dated June 2015 reflects that the Veteran is receiving VA vocational rehabilitation benefits.  These records must be obtained, as they may be relevant to the Veteran's claims.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has received treatment at the VA Medical Center (VAMC) in Tampa, Florida since September 2009.  Clinical notes from September 2009 to March 2013 are of record and appear to be complete; however, only a small amount of records since March 2013 have been associated with the record, despite the evidence that the Veteran receives regular VA treatment.  All outstanding VA treatment records must be obtained upon remand.  Id. 

Finally, the Veteran has submitted a timely notices of disagreement with respect to the denial of entitlement to service connection for an acquired psychiatric disorder, as well as the ratings assigned to his service-connected headaches and left foot disability.  The AOJ has not and must now issue a statement of the case (SOC) on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
 
Accordingly, the case is REMANDED for the following action:

1.  Provide proper notification and all required development with respect to the claim for service connection for a sleep disorder, to include sleep apnea, on a secondary basis.    

2.  Obtain all VA treatment records since March 2013 that are not already of record.

3.  Obtain the Veteran's VA vocational rehabilitation records.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire record must be reviewed by the examiner.   

The examiner is to identify all current disabilities affecting the Veteran's right foot, right ankle, left hip and low back.  In this regard, the examiner's attention is drawn to the Veteran's reports of tingling and numbness in the right foot; radiographic evidence of a healed right ankle fracture; and left hip and low back pain as a result of a service-connected antalgic gait.  
For all identified disabilities, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that they commenced in or are otherwise related to the Veteran's military service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Schedule the Veteran for a VA examination by an appropriate medical professional as to the nature and etiology of his sleep disorder.  The entire record must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any sleep disorder, including sleep apnea, is related to the Veteran's service, or, alternatively, that it is caused or aggravated by service-connected sinusitis.

The examiner is asked to consider the Veteran's reports of insomnia immediately prior to his discharge from active service, the lay evidence indicating that the Veteran had intense snoring, daytime fatigue, and other symptoms indicative of a sleep disorder, within two years of his discharge from service, and the information submitted by the Veteran purporting to show a link between sinusitis and the development of sleep apnea.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If the examiner finds that any sleep disorder, to include sleep apnea, is aggravated by the Veteran's service-connected sinusitis, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability (i.e. the level of disability prior to the aggravation by the service-connected disability or disabilities).

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

6.  Issue an SOC for the issues of entitlement to service connection for an acquired psychiatric disorder, and entitlement to initial compensable ratings for headaches and left foot fasciitis and capsulitis.  If the Veteran appeals, return the case to the Board.  

7.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




